Citation Nr: 0900488	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-29 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right buttock, Muscle Group XVII.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee.  

In an April 2007 decision, the Board denied the veteran's 
claim for an increased rating.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2007, the Court issued an order which granted a 
Joint Motion of the parties, dated that same month, for 
remand and to vacate the Board's April 2007 decision.  A copy 
of the motion and the Court's Order have been incorporated 
into the claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The medical evidence shows that the veteran currently has no 
functional impairment due to residuals of a shell fragment 
wound to the right buttock, Muscle Group XVII, except for 
painful motion of the right hip and slight numbness of the 
residual scar.  


CONCLUSION OF LAW

The criteria are not met for an increased rating for 
residuals of a shell fragment wound to the right buttock, 
Muscle Group XVII.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.56, and Part 4, Code 
5317 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis 

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a shell 
fragment wound to the right buttock, Muscle Group XVII, 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.2.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The Board must 
also consider the effect of pain on those activities, if 
appropriate.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

In considering the residuals of a muscle injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41.  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  Under the criteria for rating muscle injuries, 
disabilities are characterized as slight, moderate, 
moderately severe, or severe.  38 C.F.R. § 4.56.  A through-
and-through injury with muscle damage shall be evaluated as 
no less than a moderate injury for each group of muscles 
damaged.  

A slight disability of the muscles anticipates a simple 
muscle wound without debridement or infection.  There should 
be a service department record of superficial wound with 
brief treatment and return to duty.  There should also be 
healing with good functional results, and no cardinal signs 
or symptoms of muscle disability.  Additionally, there should 
be objective findings of minimal scarring and no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or metallic fragments retained in muscle tissue.  

A moderate disability of the muscles anticipates a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be a 
history of hospitalization for a prolonged period of 
treatment of the wound with a record of cardinal symptoms 
consisting of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Objective findings should include 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).  

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include indications on deep 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance, when compared with the sound side, 
should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).  

In applying the above provisions regarding the severity of 
muscle injury, the Board must consider the totality of the 
circumstances.  Robertson v. Brown, 5 Vet. App. 70 (1993); 
see also Tropf v. Nicholson (Tropf II), 20 Vet. App. 317 
(2006).  

The function of Muscle Group XVIII is outward rotation of 
thigh and stabilization of the hip joint.  38 C.F.R. § 4.73, 
Code 5318.  The muscles involved are pelvic group 3.  A 
moderate injury to this muscle group is evaluated as 10 
percent disabling, while a moderately severe injury is 
evaluated as 20 percent disabling.  

The October 2007 Joint Motion indicated that the Board's 
decision should be vacated and remanded because the medical 
evidence showed that the veteran's right gluteus maximus 
muscle was involved in the original injury, which muscle is 
part of Muscle Group XVII, rather than Group XVIII, and 
injury to Muscle Group XVII is rated under Code 5317, which 
was not considered in the Board's decision.  

The function of Muscle Group XVII is extension of the hip, 
abduction of the thigh, elevation of the opposite side of the 
pelvis, and postural support the body in steadying the pelvis 
on the head of the femur and of the femur on the tibia.  The 
muscles involved are pelvic girdle 2, consisting of the 
gluteus maximus, gluteus medius, and gluteus minimus.  A 
slight injury to this muscle group is rated 0 percent, while 
a moderate injury is rated as 20 percent; a moderately severe 
injury is rated as 40 percent.  Code 5317.  

The service medical records reflect that the veteran 
sustained a penetrating shell fragment wound to the right hip 
on December 26, 1944.  He underwent debridement and removal 
of foreign bodies.  He remained hospitalized until February 
3, 1945, when it was noted that the wound was completely 
healed.  It was noted that the buttock was still tender, but 
the veteran was up and about.  On discharge in October 1945, 
no musculoskeletal defects or neurological defects were 
noted.  A 1-2-inch scar was noted near the right hip.  Thus, 
while the veteran was treated with antibiotics, there was no 
prolonged treatment for infection.  There was no sloughing of 
soft parts, or intermuscular scarring.  

The Board recognizes that the record indicates that the 
veteran's wound initially required some debridement.  
Further, as will be discussed below, the residuals of the 
injury now consist almost solely of pain at the extremes of 
motion of the right hip, but he has full range of motion of 
the hip.  Although the presence of pain (not fatigue-pain) 
would seem to indicate that the initial wound produced 
moderate disability, the Board cannot ignore the current 
clinical findings in assigning the appropriate disability 
rating.  As discussed below, the Board finds that the veteran 
currently has no more than slight impairment due to the 
service-connected residuals of a shell fragment wound of the 
right hip.  

A VA examination report dated in November 1948 showed that 
the veteran complained of right hip pain.  Examination 
revealed a one by one and a half inch scar which was 
attached, non-tender, and well healed on the right buttock.  
There was no loss of muscle substance or function, and no 
sensory changes were noted.  

Thereafter, there is no showing in the record of a reference 
to the right hip shell fragment wound until 2004.  (See 
private records beginning in 1992 and VA outpatient treatment 
records from June 2004 to March 2005).  

On VA examination in June 2004, the veteran complained of 
pain in the right hip radiating to the right lateral leg.  
The examiner noted a 3x3 cm well-healed shrapnel wound that 
was deep and attached to underlying fascia, located over the 
gluteus maximus.  He had 5/5 strength in his quadriceps and 
hamstrings, and 4+/5 strength in the hip abductors on the 
right with 5/5 on the left.  Flexors were 5/5 bilaterally and 
extensors were 4+/5 on the right and 5/5 on the left.  He was 
noted to be neurologically intact distally with no numbness 
or tingling, and there was normal sensation throughout his 
right lower extremity.  The right hip showed symmetric range 
of motion.  There was no muscle herniation.  X-rays showed 
mild osteoarthritic changes of both hips.  The examiner 
stated that the veteran believed his pain in the right hip 
was due to his old shrapnel wound, but that he thought 
another possible etiology could be pain from the lumbar 
spine.  It was noted that the veteran was able to forward 
flex the right leg to 90 degrees without pain and had a 
negative straight leg raising test.  

VA clinic records dated from January through September 2008 
reflect treatment for unrelated disorders and do not show any 
complaints or other references to the veteran's right hip or 
buttock.  

Another VA compensation examination was conducted in August 
2008, pursuant to the Board's remand.  The examiner reviewed 
the veteran's claims file, in particular his service medical 
records regarding the injury to his right hip during service.  
The veteran complained of right hip pain and reported that he 
could stand for no more than five minutes and could walk no 
more than one and a half blocks with the aid of a cane.  He 
described his hip pain as feeling like a "bad bruise."  The 
examiner noted that he walked with an antalgic gait.  Flexion 
of the veteran's right hip was accomplished from 0 to 
60 degrees, with pain at 60 degrees; extension was possible 
from 0 to 30 degrees, with pain at 30 degrees.  Abduction of 
right hip was accomplished from 0 to 40 degrees, with pain at 
40 degrees.  External rotation was possible from 0 to 
60 degrees, with pain at 60 degrees; the veteran was unable 
to rotate his right hip internally.  There was no strength 
deficit in the right leg/hip muscles associated with the 
injury.  In addition, the examiner noted a 4 cm x 4 cm scar 
on the right buttock that was adherent to underlying tissue.  
The scar was nontender, but the veteran indicated that the 
scar and the area medial to it were numb.  X-ray of the right 
hip was interpreted as being normal.  The examiner stated 
that there was no tendon or bone damage associated with the 
injury, and no muscle herniation, no loss of deep fascia or 
muscle substance, and no intermuscular scarring.  The 
examiner commented that the injury during service was to the 
right gluteus maximus muscle, noting that that muscle is 
responsible for hip extension which, in the veteran, was 
fully intact.  She further commented that he appeared to have 
superficial nerve damage that was manifest by burning pain or 
"bruising" sensation in the area about the wound.  The 
examiner noted that muscle function, comfort, endurance, and 
strength were sufficient to perform activities of daily 
living.  She summarized that there was no functional damage 
to the gluteus maximus muscle that was apparent on 
examination.  

The above VA examiners' description of the service-connected 
disability show that residuals from the shrapnel fragment 
wound are not consistent with disability of the muscle that 
is more than slight.  The veteran's current complaints are 
discomfort and pain in the right hip.  The objective medical 
findings of record note the presence of a residual scar, but 
range of motion and function of the hip are normal.  The 2008 
VA examiner did note that the veteran complained of pain at 
the extremes of motion of the hip joint.  There is no muscle 
or soft tissue loss associated with the shell fragment wound.  
No recent VA examiner has noted any evidence of muscle 
weakness or joint damage as a result of the shell fragment 
wound.  

Thus, the Board finds that the symptomatology associated with 
the veteran's right hip disability, as shown on the VA 
examinations in both 2004 and 2008, is consistent with not 
more than slight disability of the muscles, despite the fact 
that the veteran's complaint of pain is a cardinal symptom of 
moderate injury.  See 38 C.F.R. § 4.56(c),(d)(2).  

As set forth above, both Code 5317 and Code 5318 provide for 
a 0 percent rating for slight disability.  As noted in the 
joint motion granted by the Court, the 10 percent rating 
under Code 5318 has been in effect since April 1, 1946 and, 
accordingly, cannot be reduced.  38 C.F.R. §§ 3.951, 3.952 
(2008).  The joint motion proposed assigning a separate, 
compensable rating for moderate injury to Muscle Group XVII.  
As the symptomatology associated with the veteran's right hip 
disability, as shown on the VA examinations in both 2004 and 
2008, is consistent with not more than slight disability of 
the muscles, the Board concludes, however, that the evidence 
does not support the assignment of a separate, compensable 
rating using Code 5317.

The Board also notes that VA's regulations state that, with 
any form of arthritis, painful motion is an important factor 
of disability and that the intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.   38 C.F.R. § 4.59.  
Although the medical evidence indicates that the hip joint 
itself was not involved in the original injury, the 2008 VA 
examiner did note that the veteran experienced pain at the 
extremes of motion of the hip.  Therefore, the Board finds 
that § 4.59 is applicable in this case.  

In addition to the provisions of Codes 5317 and 5318, VA's 
Rating Schedule also provides criteria for evaluating 
limitation of flexion and extension of the hip joint.  Code 
5251 provides for assignment of a 10 percent rating for 
limitation of extension of the hip to 5 degrees, and Code 
5252 provides for a 10 percent rating on limitation of 
flexion to 45 degrees.  While no examiner has noted 
limitation of motion of the hip joint warranting a 10 percent 
rating under either Code 5251 or 5252, it is evident that 10 
percent is the minimum compensable rating contemplated by the 
Rating Schedule for impairment of the hip joint.  

Thus, considering § 4.59 and the recent VA examiner's 
notation of painful right hip motion, and in the absence of 
medical evidence of significant disability of muscle function 
due to the service-connected residuals of the muscle injury 
during service, the Board finds that a 10 percent rating 
currently in effect for the service-connected residuals of a 
shell fragment wound of the right buttock, Muscle Group XVIII 
(sic), adequately compensates for the painful right hip 
motion.  

However, the Board finds that neither a separate, compensable 
rating using Code 5317 nor a 20 percent rating under either 
Code 5318 or Code 5317 is supported by the evidence because 
the medical evidence does not show that the service-connected 
disability produces more than slight impairment of muscle 
function.  

Therefore, the Board finds that a rating greater than the 
currently assigned 10 percent based on muscle impairment is 
not warranted.  

As noted above, there is also a residual well-healed scar on 
the veteran's right buttock and that scar is a residual of 
the shell fragment wound during service.  To the extent 
permitted by the Rating Schedule, separate ratings may be 
assigned for different manifestations due to a single injury.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  In this 
regard, the Board observes that the applicable rating 
criteria for skin disorders, found at 38 C.F.R. § 4.118, were 
amended effective in October 2008.  However, the October 2008 
revisions are applicable to applications for benefits 
received by VA on or after October 23, 2008.  See 73 Fed. 
Reg. 54708 (September 23, 2008).  In this case the veteran 
filed his claim in March 2004.  Therefore, only the pre-
October 2008 version of the schedular criteria is applicable 
in this case.  

The medical evidence shows that the veteran's right buttocks 
scar is non-tender and there is no loss of underlying tissue.  
Although the recent VA examiner noted the veteran's report 
that the area of the scar is numb, the Board finds that that 
symptom is not equivalent to pain, as might warrant a 
compensable rating under Code 7804 (superficial scars painful 
on examination); in this regard, the VA 2008 examiner 
specifically indicated that the scar was not painful.  Also, 
because the evidence shows that the scar is well-healed, a 
separate compensable rating is not warranted under Code 7803 
(superficial unstable scars).  

A separate rating under Diagnostic Code 7805, which provides 
for rating scars based on limitation of function of the 
affected part, would involve overlapping with the 
symptomatology considered for the veteran's 10 percent rating 
under Codes 5317 and 5318; accordingly, a separate 
compensable rating cannot be assigned on that basis.  See 
38 C.F.R. § 4.14 (avoidance of pyramiding of ratings).  
Additionally, the size of the veteran's residual scar 
measures less than the 144 square inches (929 square 
centimeters) necessary to warrant assignment of a 10 percent 
rating under Code 7802, and less than the six square inches 
(39 square centimeters) necessary to warrant a 10 percent 
rating under Code 7801.  

Thus, the veteran is not entitled to a separate compensable 
rating for the residual scar under the schedule for 
evaluating skin disorders.  

In summary, the Board concludes that an evaluation greater 
than the current 10 percent rating for residuals of a shell 
fragment wound to the right buttock, Muscle Group XVIII 
(sic), is not warranted on any basis.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the residuals of 
the veteran's service-connected right buttocks shell fragment 
wound has caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  In the absence of such factors, the Board finds 
that the requirements for referral of the case for evaluation 
for an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  

For all the foregoing reasons, the claim for an increased 
rating for residuals of a shell fragment wound to the right 
buttock, Muscle Group XVII, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of an April 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Pursuant to the Board's February 2008 remand, VA's Appeals 
Management Center (AMC) wrote the veteran in June 2008 
specifically to provide him with notice complying with 
Vazquez-Flores.  Although the veteran did not receive that 
notice prior to the initial denial of his claim, he received 
that notice prior to the last adjudication of his claim.  
Thus, the Board concludes that the veteran, in this instance, 
was not prejudiced by the lack of specific notice required by 
Vazquez-Flores prior to adverse decision that is the subject 
of this appeal.  

Also, in the June 2008 letter, the AMC notified the veteran 
of the information and evidence necessary to establish the 
downstream element of the effective date for a rating, as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board finds that the purpose behind the notice 
requirements has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded two VA compensation examinations, 
and VA and private treatment records have been received; the 
veteran has not identified any other pertinent treatment 
records that should be obtained.  No further development 
action is necessary.  


ORDER

An increased evaluation for residuals of a shell fragment 
wound to the right buttock, Muscle Group XVII, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


